Citation Nr: 1332119	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The appellant had active duty training in the Marine Corps Reserves from June 17, 1997 to September 13, 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant was scheduled for a Travel Board Hearing before a Veterans' Law Judge in March 2013.  In May 2013, a letter from the appellant was received at the Board in which he explained that he did not report for his hearing due to illness.  In August 2013, a letter was sent to the appellant to determine if he still wished to report for a hearing and, if so, to indicate the type of hearing he wanted.  He was told that if he did not respond, the Board would assume that he no longer wanted a hearing.  The Veteran did not respond to this letter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the Veteran is afforded every possible consideration.

In conjunction with his claim, the appellant was scheduled for a VA examination, but failed to report for that examination.  However, the record reflects that the appellant changed addresses twice and it appears that his notification letter for the examination was sent to a prior address.  In May 2013, correspondence was received from the appellant which sets forth his current address on the return envelope and which is the noted address in VA's system.  Accordingly, the appellant should be scheduled for the VA examination and the notification letter should be sent to the current address of record.  

In addition, the private medical records contained in the claims file reflect that the appellant was initially hospitalized for psychiatric disability in 2001, following the death of his father.  The appellant should be contacted to determine where he was hospitalized and a medical release should be obtained so that these records may be acquired.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to determine where he was hospitalized following the death of his father in 2001.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of this treatment.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  The appellant should be scheduled for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  In the event that the appellant fails to report for the examination, the requested opinion should be provided.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder had its clinical onset during the appellant's active duty training in the Marine Corps Reserves from June 17, 1997 to September 13, 1997, or is related to any inservice disease, event, or injury.  

The examiner should address the assertions of the appellant and his mother than the onset of symptoms began during the 3 month duty period from June 17, 1997 to September 13, 1997.  The examiner should also address the opinion of J.D.M., PhD dated in October 2008.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


